Title: Thomas Jefferson and UVa Board of Visitors: Bond for customs, 12 Oct. 1825, 12 October 1825
From: University of Virginia Board of Visitors
To: 

Man. 532Know all Men by these Presents....thatWe,Thomas Jefferson, John H. Cocke James Madison Chapman Johnson, James Breckenridge, George Loyall and Joseph C. Cabellare held and firmly bound to the United States of America, in the sum of FIFTY THOUSAND DOLLARS, to be paid to the United States; for payment whereof, we bind ourselves, our heirs executors and administrators, jointly and severally, firmly by these Presents.——Sealed with our seals. Dated this 12 day of October  in the fiftieth year of the Independence of the said United States, in the year of our Lord one thousand eight hundred and twenty-five.The Condition of this Obligation is such, That if the above boundenThomas, John H. James Madison, James Breckenridge Chapman, George and Joseph C.or either of them, or either of their heirs, executors, or administrators, shall and do, on or before the Sixth day of May next, well and truly pay, or cause to be paid, unto the Collector of the Customs for the District of Boston and Charlestown, for the time being, the sum of Two Thousand Fifty Seven Dollars, and fifteen Cents, or the amount of the duties to be ascertained as due, and arising on certain Goods, Wares and Merchandise entered by the above bounden Thomas as imported in the Brig Tamworth J. Harnor Master, from Genoa & Leghorn as per entry dated this datethen the above obligation to be void, otherwise to remain in full force and virtue.Sealed and Delivered in the presence ofTh: JeffersonArthur S Brockenbrough.John M. CockeProctor of the University of VaJames MadisonC JohnsonJames BreckenridgeGeo LoyallJoseph C. Cabell